Case 1:93-cr-01043-RJD Document 99-3 Filed 10/03/19 Page 1 of 44 PagelD #: 177

Exhibit A
Case 1:93-cr-01043-RJD Document 99-3 Filed 10/03/19 Page 2 of 44 PagelD #: 178

Debevoise Debevoise & Plimpton LLP
& Pli 919 Third Avenue
Impton New York, NY 10022

+1212 909 6000

USP Pollock August /4#, 2019
1000 Airbase Road,
Pollock, LA 71467

Kevin Haynes (Reg. No. 43015-053) Application for Compassionate Release

Dear Sir / Madam Warden of USP Pollock:

I, Kevin Haynes, Reg. No. 43015-053, through counsel, formally and respectfully
request that the Bureau of Prisons (“BOP”) make a motion on my behalf to the Hon.
Raymond J. Dearie requesting compassionate release under 18 U.S.C. § 3582(c)(1)(A).
This request is based on the “extraordinary and compelling” circumstances asserted
throughout this application, in the multiple letters that have been sent to the United States
Attorney on my behalf, and in the motion and related briefing submitted to Judge Dearie
seeking relief under Rule 48. See Ex. 1 (Letter to Robert L. Capers (January 9, 2017));
Ex. 2 (Letter to Richard P. Donoghue (May 17, 2018)); Ex. 3 (Mot. to Dismiss Count 8 of

me “Superseding Indictment Pursuant to Fed. R Crim. Pro. 48, 93-cr-1043-RJD
(E.D.N.Y. Jan. 7, 2019), ECF No. 89)). Such circumstances include, but are not limited
to, the passage of the First Step Act in December 2018—in which Congress
acknowledged that 18 U.S.C. § 924(c) was improperly “stacked” in my indictment
resulting in an excessive and unjust term of imprisonment—-and the extensive
rehabilitation | have undergone since being incarcerated. I have also attached a proposed
release plan as required by the BOP rules. See Ex. 4 (Release Plan).

Judge Dearie observed at a recent status conference in my case that there appeared
to be a consensus that a forty-six and a half year mandatory prison sentence for the

crimes I committed “is woefully excessive,” and noted “there’s got to be a way to resolve

fOBEVOISS COM
Case 1:93-cr-01043-RJD Document 99-3 Filed 10/03/19 Page 3 of 44 PagelD #: 179

-2-

it.” Status Conf. (Dec. 13, 2018). I hope you will agree and make a motion on my behalf
requesting compassionate release. Thank you for your consideration in this regard.

Respectfully submitted,

17 r
A tt/7a7 HUH hke DEF
Kevin Haynes , .

 

 
 

| Debevoise & Plimpton LLP David Sarratt
D voise P
ebe O 919 Third Avenue Partner

&:Plimpton New York, NY 10022
+1212 909 6000 Tel +1212909 6864

dsarratt@debevoise.com

January 9, 2017

Hon. Robert L, Capers

United States Attorney
Eastern District of New York
271 Cadman Plaza East
Brooklyn, NY 11201

Dear Mr. Capers:

U.S. y. Kevin Haynes, 93 Cr. 1043 (RJD)

I write about Kevin Haynes, who was sentenced to a 558-month prison term (46 years
and six months) in 1994, based on his involvement in four bank robberies. The robberies
accounted for only 18 months of that prison term; the rest was a result of three counts brought
under 18 U.S.C. § 924(c), which forced the sentencing judge to impose mandatory consecutive
terms totaling 45 years, Haynes has served 23 years of his term; his projected release date is
April 22, 2034.

 

>

 

as “stacking”— has fallen into disrepute in recent years, largely because it produces unjustly
severe sentences that disproportionately affect low income defendants and punishes them for
exercising their right to trial. In 2011 the Sentencing Commission formally asked Congress to
amend the statute to put an end to it. The Judicial Conference of the United States has also urged
Congress to do so. A pending bill, co-sponsored by Senate Judiciary Chairman Charles Grassley
and various others, would do just that, and it would also provide for retroactive relief. Finaily,
the use of “stacked” § 924(c) counts to punish defendants who insist on going to trial is in
serious tension with current DOS policy.

Quite a few United States Attorneys and United States District Judges have acted to
remedy the grossly unjust prison terms that stacked § 924(c) produced in years past. I write to
respectfully ask you to join them. Specifically, I ask you to consider agreeing to vacate one of
Haynes’ § 924(c) convictions so Judge Dearie, if he deems it appropriate, can resentence him to
a more just term of imprisonment, which we will contend is one that will allow him to be
released immediately. Set forth below are the reasons for my request. Once you have had an
opportunity to review and consider them, I and my colleague Reneé Garrick, who is working
with me on the case, would appreciate an opportunity to speak to you personally in support of
this request. If, in your judgment, it would be useful to seek a conference with Judge Dearie, |
would welcome that as well.
 

Hon. Robert L. Capers 2 January 9, 2017

A. The Offenses of Conviction

Haynes engaged in serious criminal conduct that was deserving of serious punishment.
He was charged with four bank robberies along with Virgil Rivers. The robberies are described
briefly below.

e« On July 23, 1991 Rivers entered a Chase Manhattan Bank branch at 74-02 101st Avenuc
in Queens with a handgun. After Rivers secured the lobby, Haynes entered the bank, also
with a handgun, and acted as a lookout while Rivers vaulted the counter to get money
from the tellers’ drawers. During the robbery, Haynes pointed his weapon at customers
and ordered a bank employee to “put the phone down.” Rivers and Haynes escaped with
$5,719. Nobody was physically injured during this robbery.

e On September 13, 1991, Rivers entered a Bowery Savings Bank branch in Brooklyn
armed with a handgun. He placed the gun against a guard’s back, at which time Haynes
entered the bank, also displaying a handgun. Haynes stood by the entrance to the bank as
Rivers jumped over the counter, pointed his gun at the tellers, and removed $11,250 from
the tellers’ drawers. Rivers and Haynes then exited the bank and left the scene in a
vehicle driven by a third person. Nobody was physically injured during this robbery.

e On October 21, 1991, Rivers and Haynes entered a Chemical Bank branch at 217

— -Havemeyer Street in-Brooklyn.The modus-_operandifor this robbery_was almost — =
identical to ones described above. In addition, Haynes ordered a customer at gunpoint to
open her purse and give him all of her money. Rivers and Haynes escaped with $19,968.
Nobody was physically injured during this robbery.

e February 19, 1992, Rivers and Haynes entered a Chase Manhattan Bank branch at 1501
Avenue M in Brooklyn. No gun was displayed on this occasion, although Rivers made
the statement, “give me your money or [ll blow your brains out.” Rivers and Haynes
escaped with $5,382. Nobody was injured during this robbery.

Haynes was arrested on September 1, 1993.
B. Procedural History

Haynes’ case followed a pattern that was typical in its time. He was initially indicted on
September 14, 1993 on only six charges: conspiring with Rivers to rob banks; the four robberies;
and a single § 924(c) count. The government was aware at the time that guns were used in three
of the four robberies, but it wisely concluded that a single § 924(c) count was enough.

In November 1993 Judge Dearie set a trial date for early January. The following month,
in a letter dated December 22, 1993, the government offered Haynes a plea bargain. Ilaynes
would plead guilty to one bank robbery count (Count Two) and one § 924(c) count (Count Six).
The government estimated an offense level of 20 on Count Two (including a two level reduction
for acceptance of responsibility) and a Guidelines range 33 to 41 months in prison, to be
followed by the mandatory five year consccutive sentence for Count Six.
 

Jlon. Robert L. Capers 3 January 9.2017

Haynes wanted a trial, however, as there were a number of triable factual issues, and so
declined the government’s offer. In response, the government sought a superseding indictment
returned on December 29, 1993, adding counts Seven and Eight — the two § 924(c) counts it had
initially decided not to bring.

Haynes objected, arguing that the stacking of the two additional § 924(c) counts in
retaliation for his decision to go to trial violated his due process rights. In an order dated January
13, 1994, Judge Dearie correctly denied that motion, citing Bordenkircher v. Hayes, 434 U.S.
357 (1978). But as the Department of Justice has since acknowledged, the mere fact that this use
of mandatory sentencing provisions is constitutional doesn’t make it right. Haynes proceeded to
trial before a visiting judge, was found guilty of all counts, and was sentenced to more than 46
years, If Haynes had pled guilty, the government would have been satisfied with fewer than ten.
Haynes’ exercise of his constitutional right to a trial by jury should not have cost him between 35
and 40 years of his life.

In the years since his incarceration, Haynes has filed numerous motions pro se secking to
reduce his term of imprisonment, all of which have been dismissed. Haynes filed a 28 U.S.C. §
2255 motion with the Eastern District of New York in November 2004, which was denied. -
Haynes filed a second 28 U.S.C. § 2255 motion with the United States Court of Appeals for the
Second Circuit in June of 2016, which was also denied.

 

C. The Origin of § 924(c)’s Excessive Severity _ —

As you know, § 924(c) does not simply mandate sentences; it mandates consecutive and
dramatically enhanced semtences for “second or subsequent convictions.” On its face, the statute
as enacted was harsh, but its harshness appeared to be limited to recidivists, that is, to defendants
convicted of a § 924(c) offense who had been convicted and sentenced on a § 924(c) charge ina
prior case. But that changed when the Supreme Court held in Deal y. United States, 508 U.S.
129 (1993), that the “second or subsequent convictions” that trigger the enhanced mandatory
consecutive sentences could occur in the same case as the first conviction. After Deal, § 924(c)
was no longer a recidivist statute, and that case cemented the truly excessive harshness that can
follow when multiple § 924(c) charges are brought in one case.

The statute became a powerful sentencing club, and many districts deployed it as a means
of inducing guilty pleas. Specifically, § 924(c) counts were typically charged when the facts
supported them, and in exchange for pleas of guilty one or more of them would be dismissed.
Defendants who declined such offers and went to trial faced the full brunt of the mandatory
consecutive punishments. Almost to a person, the inmates serving extremely long sentences due
to the stacking of § 924(c) counts went to trial, and their sentences are often grossly
disproportionate to the sentences of others charged with stacked § 924(c) counts who pled guilty.

D. The Racially Discriminatory History of Stacking § 924(c) Counts

‘The Sentencing Commission has also recognized the stark racial differences in the
application of § 924(c)’s mandatory minimum penalties. In its 2004 report entitled Fifteen Years
Case 1:93-cr-01043-RJD Document 99-3 Filed 10/03/19 Page 7 of 44 PagelD #: 183

Hon. Robert L. Capers 4 January 9, 2017

of Guidelines Sentencing, the Sentencing Commission wrote that Black defendants had been
disproportionately subjected to § 924(c) “stacking” for decades. Specifically, they accounted for
48% of offenders who qualified for a charge under § 924(c), but they represented 56% of those
actually charged under the statute, and 64% of those convicted under it.. The Mandatory
Minimum Report found that Black offenders still constitute the majority of offenders — 55.7% —
who are subjecicd to § 924(c)’s mandatory minimum penaltics at sentencing.” Black offenders
are also convicted of multiple 924(c) counts in greater proportions — 61% — than other
ethnicities.’ ‘he Sentencing Commission recognized these racial differences create an
impression of “unfairness and unwarranted disparity” that is difficult to refute.‘

I The Condemnation of the “Stacking” of § 924(c) Counts

In recent years, the stacking feature of § 924(c) has received virtually unanimous
condemnation. The Sentencing Commission, the Judicial Conference of the United States, and
Senate leaders on both sides of the aisle have urged the amendment of the statute te eliminate the
truly excessive punishments it now mandates. And the use of § 924(c) counts to punish
defendants for exercising their right to trial cannot be reconciled with recently-promulgated DOJ
policy.

1, The United States Sentencing Commission

In its October 2011 Report to Congress: Mandatory Minimum Penalties in the Fi ederal
Criminal Justice System, referred to here as “the Mandatory Minimum Report,” the Sentencing
Commission recommended that Congress (1) lower the mandatory sentences in § 924(c), (2)
make the enhanced sentences for second or subsequent convictions applicable only when the first

_§ 924(c) conviction occurred in a prior case; and (3) allow for concurrent sentences on “stacked”
counts.” These amendments are necessary, the Commission stated, to remedy the “excessively
severe and disproportionate sentences” in these cases.’

2. The Judicial Conference

‘he Judicial Conference of the United States has urged Congress on multiple occasions
to amend the draconian penalties produced by § 924(c).* On one such occasion, the Chair of the
Criminal Law Committce described § 924(c) as one of the “most egregious mandatory minimum
provisions that produce the unfairest, harshest, and most irrational results in the cases sentenced

 

' The report can be found at hitp://www.uss¢.gov/sites/defaulv/files/pd f/research-and-publications/research-prujects-
and-surveys/miscellancous/15-year-study/15_ycar_study_full. pdf. The data set forth in the text is on page 9G.

* See Mandatory Minimum Report at 363.

* Id. at 363.

id.

> The report can be found at http://www.ussc.gov/research/congressional-reports/201 I-report-congress-niandatory-
minimum-penaltics-federal-criminal-justice-system.

° Mandatory Minimum Report at 368.

"Id. at 359.

* Id. at 360 & n, 904.
Case 1:93-cr-01043-RJD Document 99-3 Filed 10/03/19 Page 8 of 44 PagelD #: 184

{Ton. Robert L. Capers 5 January 9, 2017

under their provisions.” ° The Conference specifically asked Congress to “establish § 924(c) as a
‘truc? recidivist statute,” such that the “second and subsequent” enhancement would apply only
when a defendant has been “previously convicted of a § 924(c) offense prior to the firearm
possession that led to the § 924(c) charge being sentenced.” 10

3. The Legislature

Just over a year ago, Senate Judiciary Chairman Charles Grassley led a bipartisan effort
to implement that recommendation. The Sentencing Reform and Corrections Act of 2015 (S.
2123), introduced on October 1, 2015 by Senator Grassley and eight other senators from both
major parties, would amend § 924(c) to permit the “second or subsequent” offense enhancement
only when the offense of conviction occurred after a prior conviction became final. It would also
lower the mandatory sentence from 25 years to 15 years. Finally, the legislation, if passed,
would provide retroactive relief for current inmates who do not have a prior conviction for a
serious violent felony.'!

4. DOJ Policy

Finally, the practice of using stacked § 924(c) counts to induce defendants to plead guilty
~and thus to punish those who insist on a trial — has been condemned by DOJ in closely
analogous circumstances. The same use had been made of so-called “851 enhancements,” true
recidivism-based enhancements of the drug offense mandatory minimum sentences. Alter
receiving harsh criticism of the a of such enhancements to coerce guilty pleas (and to punish
those who refuse to plead guilty)”, * the Attorney General prohibited the practice on September
24, 2014.'3 “Whether a defendant is pleading guilty,” the memorandum states, “is not one of the
factors enumerated in the charging policy.” The same fairness principle applies equally to the
time-honored use of § 924(c) as a means of penalizing a defendant’s exercise of his right to a
trial by jury. We have canvassed innumerable cases from around the country, and there is no
context in which the “trial penalty” is greater than § 924(c) cases.

° Mandatory Minimums and Unintended Consequences: Hearing on H.R. 2934, H.R. 834, and H.R. 1406 Before the
Subcomm. on Crime, Terrorism and Homeland Security of H, Comm, on the Judiciary, 110th Cong. 60-6] (20093
(statement of C.J. Julie E. Cames), https://judiciary.house.gov/_files/hearings/pdl/Carnes090714.pdf.

"Id. at 29-30.

‘l'rhe text of S.2123 can be found at hitps://www.congress.gov/bill/] 1 4th-congress/senate-bill/2 123/textiHoc-
id8aacf504b8c64 7 99ad8 fe5 180d5 144¢.

? See e.g, United States v. Kupa, 976 F. Supp. 2d 417 (E.D.N.Y. 2013) (criticizing the use of recidivism- based
enhancements of the drug offense mandatory minimum sentences to coerce guiliy pieas and to punish those who
refuse to plead guilty); An Offer You Can't Refuse, /low US Federal Prosecutors erce Drug Defendants to Plead
Guilty, Human Rights Watch (Dec. 5, 2013), https://www.hrw.urg/report/20 13/12/0S/oifer-you-cant-refuse/how-us-
federal-prosecutors-force- drug-defendants-plead,

Office of the Atty Gen., Memorandum from Att’y Gen. Eric Holder to DOJ Attormeys: Guidance Regarding §
851 Enhancements in Plea Negotiations (Sept. 24, 2014), available at https://www. fd.org/docs/sclect-
topics/senlencing-resources/memorandumi-to-ali-federal-prosecultors-from-eric-h-holder-j r-attorney-general-on-85 ] -
enhancements-in-plea-negotiations.pdf?sfvrsn-6.

 
Case 1:93-cr-01043-RJD Document 99-3 Filed 10/03/19 Page 9 of 44 PagelD #: 185
Hon. Robert L. Capers 6 January 9, 2017

This case is a perfect example. Haynes did not face three § 924(c) counts because the
government felt that was necessary to protect the community. Nor did he face three § 924(c)
counts because the government felt that those harsh mandatory consecutive sentences were
needed to reflect the seriousness of his criminal conduct, or to incapacitate him. Indeed, the
government made it clear that all of those interests would have been served by a sentence of less
than ten years in prison. The only reason Hayncs faced the crushing weight of stacked § 924(c)
counts at sentencing is he went to trial. It is not even a slight exaggeration to say that Haynes
paid for his exercise of that fundamental right with at least 35 years of his liberty. There is no
fairness, no justice, in that outcome, and you are in a position to help remedy it.

Standing alone, Haynes’ case cries out for relicf. But as you know, one of the critical
factors in federal sentencing is “the need to avoid unwarranted disparities among defendants with
similar records who have been found guilty of similar conduct.”!* And when Haynes’ case is
compared to that of the other participant in the crimes, Virgil Rivers, the cruelty of Haynes’
sentence is placed in even starker relief,

At the time the crimes in this case were committed, Haynes was an unemployed 23 year-
old father who had never even been arrested. He was recruited by Rivers, who was more than 20
ycars his senior and an experienced robber. Indeed, Rivers had four prior robbery convictions.”
llowever, because he pled guilty, Rivers faced just one § 924(c) count and he was sentenced to
just ten years in prison.'° Thus, based solely on his decision to go to trial, Haynes got 36 and
one-half years more in prison than a far more culpable participant in the exact same crimes with
a far worse criminal history.

Indeed, Rivers, who was released from prison more than 15 years ago, got back into the
—bank-robbery-business-in2003,and-he was convicted again-in-your district_He was sentenced to ___
25 years by Judge Block in 2006.'”? But even so, compared to Haynes, Rivers, who is now 69
years old, is still doing much better. He is scheduled to be released from prison on April 16,
2026, eight years before Haynes will be released from prison on this case.'*

In short, the disparate treatment of the two participants in the offenses in this case iS
absurd. Jt is an embarrassment to our system of justice. And it cannot be attributed to any
leniency in the treatment of Rivers. Rivers got ten years in this case; the average robbery
defendant last year got only 77 months.!” ‘hen Rivers got 25 years for his subsequent robbery, a
very scrious sentence indeed. Yet despite both sentences and the fact that he was more culpable
back in 1993 than Haynes, Rivers will be free once again almost a decade before Haynes.

12 ULS.C. § 3553(a)(7}.

'S See United States v. Rivers, 50 F.3d 1126, 1127 (2d Cir. 1995).

'® See United States v. Rivers, 1:92-CR-00327-RJD (E.D.N.Y. June 17, 1994)

"7 See U.S.A. v, Copeland et al, } :03-CR-01120-FB-2 (E.D.N.Y. March 10, 2006)

'8 This information can be found at: hitps://www.bap.gov/inmatcloc/

" See United States Sentencing Commission, Interactive Sourcebook of Federal Sentencing Statistics, Fiscal Year
2015, Table 13, available at http://isb.ussc.zov/content/pentaho-
Case 1:93-cr-01043-RJD Document 99-3 Filed 10/03/19 Page 10 of 44 PagelD #: 186

Hon. Robert L, Capers a January 9, 2017

RF, The Relief We Seek and the Basis For It

We ask you to agrec to vacate onc of Haynes’ § 924(c) convictions. If you do, we will
ask Judge Dearie to resentence him on the remaining counts to a sentence that will allow him to
be released from custody immediately. Even that sentence — the minimum would be 25 years,
which (counting good time) Haynes has already served — would be excessive, 13 months higher
than last year’s average federal sentence for murder.°

The court will have jurisdiction to grant the relief we seck if you agree to it. There is a
large and growing number of United Statcs Attorneys who have done what we ask of you and
sentencing judges who have acted on their decisions by correcting miscarriages of justice. The
Attorney General of the United States herself appears to have been the first to agree to it when
she was the United States Attorney in the Eastern District of New York. United States v.
Holloway involved a defendant who was found guilty in 1995 of three carjackings and three §
924(c) counts. *! He refused a plea offer that would have resulted in the dismissal cf two of
those counts and was sentenced after trial to 57 years and seven months. Just as this case, the
stacking of the § 924(c) charges accounted for the overwhelming bulk of the sentence. In 2012,
the sentencing judge recognized that although there were good reasons to revisit Holloway’s
unjust sentence, there were no legal avenues for vacating it. So he issued an “order” stating “T
respectfully request that the United States Attorney consider exercising her discretion to agree to
an order vacating two or more of Holloway’s 18 U.S.C. § 924(c) convictions.””? The United
States Atiorncy initially declined the court’s invitation on the ground that Holloway could seek
clemency. After the court pointed out to her in a subsequent written “order” that DOJ’s own
criteria for a successful clemency application would almost certainly disqualify Holloway,
United States Attorney Loretta Lynch reconsidered, withdrew her objection, and agreed to vacate
two of Holloway’s § 924(c) counts.”

Holloway stands for a simple proposition: Even when there is no defect in the conviction
that has mandated an unjust sentence, a United States Attorney “can do justice by the simple act
of going back into court and agreeing that justice should be done.” 68 F. Supp. 3d at 311,

Holloway is no outlier. Numerous other United States Attorneys have agreed to such
relief, and numerous other judges have granted it based on that agreement. The contexts include
stacked § 924(c) sentences but extend beyond them to the extremely harsh sentences mandated
by the drug trafficking statutes.

‘Thus, for example, Judge Jan DuBois relied on Holloway in asking the United States
Attorncy in Philadelphia to agree to withdraw the “851 enhancement” that mandated a life

20 r «oan G . ; . as oat
The average federal sentence for murder in FY 2015 was 287 months. See United States Sentencing Commission,

Interactive Sourcebook of Federa} Sentencing Statistics, Fiscal Year 2015, Table 13, available at
hitp://isb.ussc.gov/content/pentaho-
edf{/RenderXCDF?solution=Sourcebock&path&action-table_xx.xcdf&template-mantle&table_num=Tablet3.
The median sentence for murder was 300 months. Jd.

2! United States vy. Holloway, 68 F. Supp. 3d 310 (B.D.N.Y. 2014).

2 Holloway v. United States, No. 01-CV-1917, Order, ECF No. 36 (E.D.N.Y. Feb. 25, 2013).

3 68 F. Supp. 3d at 315.
Case 1:93-cr-01043-RJD Document 99-3 Filed 10/03/19 Page 11 of 44 PagelID #: 187

Hon. Robert L. Capers 8 January 9, 2017

sentence in United States v. Trader.** In his opinion he cataloged some other cases in which
“|pjrosccutors have exercised this power to do justice.””> For example, in United Stales vy.
Williams, a sentencing judge in the District of Montana, with the government’s consent,
dismissed three of four § 924(c) counts of which the defendant had been convicted at trial.2° In
the same district, in United States v. Hungerford, the government moved to dismiss all but two
counts of conviction, including seven § 924(c) counts.””

In 2015, at the request of pro bono counsel, the United States Attorney in the Eastern
District of Oklahoma relied expressly on Holloway in agreeing to vacate a life sentence imposed
pursuant to 21 U.S.C. § 848(b). Rivera had been the central figure in a cocaine smuggling
operation that used private airplanes to smuggle hundreds of kilograms of cocaine from
Colombia to Oklahoma. Thirty years into his life sentence, the United States Attorney granted
what he called a “Holloway request” by agreeing to an order vacating the conviction on the §
848(b) count and to sentences amounting to time served on the remaining counts. “Such action
is nol without precedence,” the United Statics Attorney informed the court, in a submission
quoting from Holloway.** On September 15, 2015, Judge Frank Seay, who had imposed the life
sentence on Rivera 30 years earlicr, granted the relief requested, and Rivera was immediately
released.

Like Judges DuBois and Seay, Judge Richard Sullivan in the Southern District of New
York endorsed Holloway in asking United States Attorney Preet Bharara to agree to vacate a §
924(c) conviction.” Randy Washington was charged with a variety of robbery, narcotics, and
fircarm crimes. He rejected the government’s ten-year plea offer, was found guilty on all counts
at trial, and faced a mandatory minimum sentence of 52 years in prison. Judge Sullivan rejected
Washinegton’s legal challenges to his convictions, but in a section of his written opinion called
“J*inal Thoughts,” he addressed the fundamental injustice of the mandatory sentence.

Specifically; he wrote that “ew serious question posed by the facts of this case—and perhaps the

elephant in the room—is the fairness of the fifty-two year mandatory minimum sentence that
Defendant is facing because he opted to forego a ten-year plea offer and go to trial?! Judge
Sullivan added that “[njot all that is constitutional is just and it is difficult to see how a forty-two
year trial penalty for a twenty-seven year old defendant who is not alleged to have fired a
weapon, much less killed anyone, could be ‘the right thing’——no matter how that vaguc terni is
defined.”*” “Here the Court is left with the definite impression that a fifty-two year sentence is

 

" United States v. Trader, 2015 W14941820 (E.D. Pa. Aug. 19, 2015), at * 16.

Id. An. 12.

°6 rd. (referring lo United States v. Williams, Ne. 12-cr-8 (D. Mont. Dee. 18, 20123).

"Id. (referring lo United States v. Hungerford, No, 03-cr-74 (D. Oct. 27, 2010)).

°* See United States v. Rivera, Nos. 83-00096-G1-CR & 83-00138-02-CR (E.D. Okla), Gov.'s Response Br. to Def.’s
Mot. to Vacate dated Sent. 15, 2015 (suppurting defendant’s motion to vacate and recommending that the Court
grant the relic! requested).

*” See United States v. Rivera, Nos. 83-00096-01-CR & 33-00138-02-CR (E.D. Okla,), Order of Sept. 15, 2015
(granting defendant’s motion to vacate and resentence after the government agreed to support the motion).

*° United States of America v. Randy Washington, No. 11-cr-605-RJS, Order (S.D.N.Y. July 31, 2014).

*" Td. at 12,

Td.
Case 1:93-cr-01043-RJD Document 99-3 Filed 10/03/19 Page 12 of 44 PagelD #: 188

Hon. Robert L. Capers 9 January 9, 2017

unnecessary and unjust. Nevertheless in this regard, the Court is powerless to do more than
admonish, and can merely ask that the prosecutors involved in this case—at all levcels—consider
whether this is a sentence and an exercise of prosecutorial discretion worthy of the public’s trust

7 33
and confidence.”

The United States Attorney listened, and on December 18, 2014 he moved to dismiss one
of the § 924(c) counts.”

Just a few months ago, Judge Graham Mullen in the Western District of North Carolina
asked the gov ieimement for the same consideration we ask of you. ‘he case was United States of
America v, Tate Tate was sentenced in 1995 to a 960-month prison term, of which 780 months
were the result of stacked § 924(c) counts. He filed a pro se application secking relief based on
the Holloway case, and on April 4, 2016, Judge Mullen issued the following order:

‘This matter is before the Court upon the pro se defendant’s motion to
reconsider the judgment, which the Court will refer to as a “Holloway
request,” filed on March 26, 2015. The Court hereby 7 that the
government respond to this motion within fourteen days.°°

‘The United States Atlorney in Charlotte accepted the invitation to help do justice, and ten days
later the court entered the following order:

This matter is before the Court upon the pro se defendant’s motion to reconsider
the judgment, which the Court has referred to as a “Holloway request.” The Court
directed the government to respond to this motion and on April 12, 2016, the
government filed a response indicating that it had no objection to the equitable
relief requested by Mr. Tate given the unique facts and circumstances of this case.

——_______—_Based-upon-the-concurrence-of the-government,-the Court hereby rcopens Mr.
Tate’s case for the purpose of vacating the four § 924(c) convictions. This reduces
Mr. Tate’s sentence to 188 months incarceration. As Mr. Tate has aircady served
over twenty years, he is eligible 15 releasc. The Court therefore resentences Mr.
Tate to time served plus ten days.’

 

The cases ubove are illustrative of a significant number of cases in which United Staics
ttorneys have acted to cmpower courts to remedy unjust mandatory sentences... Prosecutors,

defense counsel, judges, and defendants themselves have described for us many more cases in
which //olloway-type relief has been granted without opinions being written that memorialize the
basis for the reliel.

Respectfully, it is no answer to our request to relegate Haynes to the clemency process.
While we are rooting for him on that front, ihe nature of his underlying criminal activity renders
him an unlikely candidate for such relief. A ttorney General Lynch obviously agreed with that

Ed.

* United Statex of America v. Randy Washingion, No. 11-cr-605-RJS, Nolo Pros. (S.D.N.Y. December 18, 2014).
= United States of America v. Tate, Case No, 3:94 CR 147-GCM (W.D.N.C. April 12, 2016).

© See United States v. Tate, Case No. 3:94-CR-147 (W.D.N.C.), ECF NO 149, Order of Apr. 4, 2016

7 Id. ECF NO. 151, Order of Apr, 14, 2016.
Case 1:93-cr-01043-RJD Document 99-3 Filed 10/03/19 Page 13 of 44 PagelD #: 189

Hon. Robert L. Capers 10 January 9, 2017

assertion in Holloway itself, indeed, it caused her to reverse her initial decision not to agrec to a
vacatur of two of Holloway’s § 924(c) convictions.

G. Haynes is Deserving of Mercy

At the time of his crimes, Haynes was 23 years old. His parents, Roosevelt Richardson
and Mattie Haynes, separated when Haynes was an infant. His mother retained custody of
Haynes and his siblings. Richardson maintained regular contact with the children and provided
financial support through his carnings as proprietor of a candy store. A short time after their
separation, Haynes’ mother began a live-in relationship with John Martin, whom Haynes came to
regard as his stepfather. Haynes’ father dicd in 1987, when Haynes was just 19 years old.
1n1993 Haynes’ stepfather died. Haynes remains very close to his mother, who is very
supportive of her son and committed to helping him become a productive, law abiding member
of society.

Haynes received his high school diploma in 1987, and he completed the Nurses’ Aide
Certificate Program offered by Murry Bergtraum High School in 1987-88. Haynes held several
jobs thereafter, including for gas and plumbing companies, trucking and ambulance driving, as
well as air conditioning servicing.

Haynes worked regularly until 1992, when he lost his job as a truck driver alter he was
involved in an accident. In those circumstances he met the much-older Rivers, and he chose to
engage in the robberies with Rivers. That was a decision Haynes regrets deeply, and one that
both his mother and sister said at the time was entirely out of character for him. They were
biased, of course, because they love Haynes, but the surrounding circumstances corroborate their
view. Given the time period and the poor Brooklyn neighborhood in which Haynes was raised,
—__—_1the-absence-ofany- interaction between hin-and the criminal justice system before the age of 23
is significant.

Since his conviction, Haynes has been a model inmate, with the mildest of disciplinary
records and a substantial inmate education transcript. Ile has completed a dozen education
courses, logging hundreds of hours in them. Throughout his incarceration, he has maintained an
optimistic and positive outlook on life. He has the support and love of his family; his mother is
committed to providing him a stable home and supporting him in his efforts to become the
productive, law-abiding citizen he wants to be.

llaynes has expressed sincere remorse for his crimes. He recognizes the recklessness that
he exhibited as a young, impressionable man and the pain it has caused. He hopes to be a
positive influence in the lives of the people around him and especially his children, as the loss of
his own paternal figures hugely impacted his decisions. Haynes has developed a strong faith and
spirituality that guides him, which he tries to spread to others to encourage them to live
positively.

In sum, Haynes’ conduct in prison over the past two decades, extensive efforts at
rehabilitation, and family support demonstrate that he is deserving of the relief we seek.
Case 1:93-cr-01043-RJD Document 99-3 Filed 10/03/19 Page 14 of 44 PagelD #: 190
Hon. Robert L. Capers 11 January 9, 2017

H. Release Plan

Haynes plans to return to Brooklyn to live with his mother. He is a skilled laborer and
plans to return to plumbing and construction work. He also aspires to return to health care work,
in which he evidenced both interest and aptitude before his incarceration by completing a
Nurses’ Aide Certificate Program. He hopes to continue his education in this field and to return
to helping people.

Conclusion
Ms. Garrick and I request an opportunity to speak to you personally in support of our
request. If, in your judgment, it would be useful to seek a conference with Judge Dearie, 1 would

welcome that as well.

I look forward to hearing from you.

Very Truly Yours,

[liifi-a>

Javid Sarratt

 

CC: Hon. Raymond J. Dearie
Case 1:93-cr-01043-RJD Document 99-3 Filed 10/03/19 Page 15 of 44 PagelD #: 191

EXHIBIT 2

 
Case 1:93-cr-01043-RJD Document 99-3 Filed 10/03/19 Page 16 of 44 PagelD #: 192

Debevoise Eebevelss & Plimpton LLP
Pij t 919 Third Avenue
Impton New York, NY 10022

+1212 909 6000

May 17, 2018

Hon. Richard P. Donoghue
United States Attorney
Eastern District of New York
271 Cadman Plaza East
Brooklyn, NY 11201

U.S. v. Kevin Haynes, 93-CR-1043 (RJD)

Dear Mr. Donoghue:

I write about Kevin Haynes, who was sentenced by Judge Raymond Dearie in 1994 toa
558-month prison term (46 years and six months) as a result of stacked counts under 18 U.S.C.
§ 924(c). Specifically, I write to ask you to exercise your discretion to vacate one of the § 924(c)
counts that were added to the indictment just before trial. If you do so, that will authorize Judge
Dearie to remedy what | respectfully suggest was a seriously unjust scntence. In about three
months Haynes will have served 25 years on this case -- the equivalent, taking into account good
time credits, of a 30-year sentence. He is 50 years old, and though he has spent more than half of
his life in prison, he faces a projected release that is still 16 years away. We ask you please to
allow Judge Dearie to bring a small measure of belated justice to bear on that sentence.

1 wrote one of your predecessors, Rob Capers, about Haynes early last year, seeking the
same relief. Although he appreciated the unfairness of the sentence, he declined the request. i
an not simply seeking a rehearing with a new audience; Fatso write to-address the concerns Mr.—
Capers expressed through Jim Gatta, including a concern about whether a United States Attorney
has the authority to approve the relicf we seck.

More specific details regarding Hayncs’ underlying offenses, progress while incarcerated,
and release plans are set forth in the letter I sent to Mr. Capers (copying Judge Dearic) in January
2017. (Attached as Exhibit A.) In this letter [ bricfly summarize the essential facts of the case,
focus on recent developments, and set forth responses to the concerns raised by Mr. Capers.

Once you have had an opportunity to review and consider our request, my co]lcague
Reneé Garrick, who is working with me on this case, and I would appreciate an opportunity to
speak to you personally in support of this request. [f, m your judgment, it would be useful to
seck a conference wiih judge Dearic, I would welcome that as well. Finally, if you have any
doubts, I encourage you to writ Haynes into the district so you can see the man he has become.
Case 1:93-cr-01043-RJD Document 99-3 Filed 10/03/19 Page 17 of 44 PagelD #: 193
Hon. Richard P. Donoghue May 17, 2018

A. Llaynes’s Offenses

As set forth more fully in the January 2017 letter to Mr. Capers, during a seven-month
period when he was only 23 years old, Haynes participated in four bank robberies in Queens..
‘There were no physical injuries, and the total amount of money stolen was less than $45,000.

Less than a month before trial, Haynes was offered a plea bargain that, if accepted, would
have subjected him to a 93-101 month Guidclines range (33-41 months for the robberies and a
consecutive 60-months on the only § 924(c) charge in the indictment). He had a triable case,
though, so he elected to go to trial. In response, just before trial the government superseded with
two more § 924(c) counts. Haynes was found guilty, and the § 924(c) counts alone required
Judge Dearic to impose 45 years in prison consecutive to the 18 months he imposed for the
robberies. Basically, Haynes got the trial the Sixth Amendment guarantees him, but it cost him
35 to 40 more years in prison than he would have served if he had pled guilty.

As you know, § 924(c) mandates consecutive and dramatically enhanced sentences for
“second or subsequent convictions.” On its face, the statute as enacted was harsh, but its
harshness appeared to be limited to recidivists, that is, to defendants convicted of a § 924(c)
offense who had been convicted and sentenced on a § 924(c) charge in a prior case. But that
changed when the Supreme Court held in Deal y. United States, 508 U.S. 129 (1993), that the
‘second or subsequent convictions” that trigger the enhanced mandatory consecutive sentences
could occur in the same case as the first conviction.

The statute became a powerful bargaining chip for prosecutors, and many districts
deployed it as a means of inducing guilty pleas. Defendants who declined plea offers and went
to trial faced the full brunt of the mandatory consecutive punishments. That is precisely what
happened to Haynes. Almost to a person, the inmates serving extremely long sentences duc to
the stacking of § 924(c) counts went to trial, and their sentences are often grossly
disproportionate to the sentences of others charged with stacked § 924(c) counts who pled guilty.
Finally, as described in the attached letter to Mr. Capers, the Sentencing Commission has

 

reported that the excessive severity of stacked § 924(c} sentences has been disproportionately
visited on Black men like Haynes.

‘The stacking feature of § 924(c) has received virtually unanimous condemnation. The
Sentencing Commission, the Judicial Conference of the United States, and Senate leaders on
both sides of the aisle have urged the amendment of the statute to eliminate the truly excessive
punishments it now mandates. Even critics of other forms of sentencing reform, including
Attorney General Jeff Sessions and Assistant Deputy Attorney General Steven Cook, have
supported changes to § 924(c) that would eliminate the practice that resulted in Haynes’
sentence.

 

in an October 2015 Senate Judiciary Committee discussion regarditig sentencing reform, then-Senator Sessions
stated, “J think the stacking issue is a problem” and indicated that he would “support reform on ihe stacking
provisions” so that successive consecutive sentences would be reserved for defendants, unlike Haynes, who
were convicted of a second 924(c) offense afier already serving time on an initial 924(c) crime. S. 2123,
Sentencing Reform and Corrections Act of 2015, Senate Committee on the Judiciary (Oct. 22, 2015) (statement
of Sen. Sessions, Member, S. Comm. on the Judiciary), available at

https://www judiciary.senate.gov/meetings/executive-business-meeting-10-22-15.

Nw
Case 1:93-cr-01043-RJD Document 99-3 Filed 10/03/19 Page 18 of 44 PagelD #: 194
Hon. Richard P. Donoghue May 17, 2018

B. The Relief We Seek

In view of this broad recognition of the unfairness § 924(c) stacking can produce, and
your authority to correct it promptly, we ask that you agree to vacate one of Haynes’ § 924(c)
convictions so that he can be resentenced to a more just term of imprisonment. If you agree, we
will ask Judge Dearie to resentence him on the remaining counts to a sentence that will allow
him to be released from custody immediately. Even that sentence — the minimum would be 25
years, which Haynes has already served — would be excessive, 59 months higher than last year’s
average federal sentence for murder.’

© Legal Authority; Response to Mr. Capers’ Concerns

1 will not set forth here all of the cases from around the country in which United States
Attorneys have agreed to the relief we seck and judges have granted it. They are described in the
attached letter. [ had hoped they would persuade Mr. Capers that he too had the power to agree
to relief from egregiously unjust sentences, and that inmates like Haynes are not relegated only
to the imperfect (to put it mildly) pardon process, a process that holds literally no hope for
inmates with § 924(c) convictions like Haynes‘s. I now hope they persuade you.

In response to our January 2017 letter to Mr. Capers, Jim Gatta said Mr. Capers was
inclined to support a clemency petition on behalf of Haynes (indicating his agreement that
llaynes’ sentence is excessive), but believed that the clemency process was the only available
legal mechanism. While we appreciate the attention paid to the request, the view that the
clemency process is the only available avenue for relief is wrong.

A United States Attorney can agree to make a motion under Rule 48 of the Federa) Rules of
Criminal Procedure even after appellate review has concluded and collateral attacks have been
exhausted. If he or she does, the judge will have jurisdiction to entertain that application under 18
U.S.C. § 3231. In short, you can agree to seek the relief we have requested, and Judge Dearie will be
authorized to grant that relief even though Haynes’ conviction and sentence are final.

 

The relevant portion of Rule 48 states as follows: “The government may, with leave of
court, dismiss an indictment, information, or complaint. The government may not dismiss the

Similarly, Mr. Cook, testifying on behalf of the National Association of Assistant United States Attorneys,
stated, “NAAUSA supports changes to 18 U.S.C. § 924(c)... NAAUSA supports reducing the sentence for the
second and each additional ‘stacked’ offense. Rather than a twenty-five year sentence for the second and each
subsequent use of a firearm, NAAUSA supports reducing the mandatory consecutive term from twenty-five
years {0 a mandatory consecutive term consisient with the penalties for the first offense. Thus, an offender who
brandished a firearm in connection with two carjackings would receive two ‘stacked’ seven-year sentences.” S.
2123, Sentencing Reform and Corrections Act of 2015, Senate Committee on the Judiciary, Wrilten Statemen
by Steven H. Cook, President, National Association of Assistant United States Attorneys, (Oct. 19, 2015),
available at https://www. judiciary senate.gov/download/10-19-15-cook-testimony.

Ti

The average federal sentence for murder in FY 2016 was 241 montis, and the median sentence was 210
months. See United States Sentencing Commission, Interactive Sourcebook of Federal Sentencing Statistics,
Fiscal Year 2016, Table 13, available at https://isb.ussc.gov/content/pentaho-
edf/RenderXCDF?solution—Sourcebook&path—&aclion=table_xx.xcdf&template=mantle&table_num=Table13
Case 1:93-cr-01043-RJD Document 99-3 Filed 10/03/19 Page 19 of 44 PagelD #: 195

Hon. Richard P. Donoghue May 17, 2018

prosecution during trial without the defendant’s consent.’ There is no time limit set forth in the
rule, and its text plainly does not preclude a motion after conviction and appeal."

More importantly, even if there were such a limit on the availability of relicf under Rule
48, there is no question that you would be authorized to waive it by seeking the relief we request.
Both the Fourth Circuit and the D.C. Circuit have made this clear in precisely the same setting
this case is in now, that is, where the conviction and sentence are final and all collateral attacks
have becn exhausted.

Rice vy. Rivera, 617 F.3d 802, 811 (4th Cir. 2010), involved a 1990 conviction under
§ 924(c). In 2008, the defendant sought relief pursuant to 28 U.S.C. § 2241 from the conviction
and sentence based on the Supreme Court’s construction of § 924(c) in Bailey v. United States,
516 US. 137 (1995). In response, the government did two things: (1) it agreed that relief under
§ 2241 was warranted afler Bailey; and (2) it independently moved to vacate the conviction.”
The district court denied both applications. On Rice’s appeal, the government changed course,
opposing relief under § 2241, but it did not withdraw the Rule 48 motion.°

After rejecting relief under § 2241, the Fourth Circuit turned to the government’s motion
to vacate. The court held first that the district court had jurisdiction over the motion pursuant to
18 U.S.C. § 3231.” It then specifically held that such motions may properly be made by the
government even after conviction and appeal: “Although the federal courts have rarely been
asked to confront the issue, we are constrained to agrec that some measure of jurisdiction over a
criminal prosecution remains with a sentencing court even after conviction and appeal.”
Applying the rubric established by a scries of Supreme Court cases, the court held that Rule 48 is
a “claims-processing” rule, not a jurisdictional one, and thus any limitations on its applicability
in the post-conviction setting could be waived by the government.” Finally, the Fourth Circuit
went on to hold that the district court had abused its discretion by not granting the government’s
motion to vacate the conviction."°

In short, the United States Attorney in Rice had the authority under Rule 48 to move to
vacate the § 924(c) conviction despite the fact that the conviction and sentence were final and

 

4 Ped. R. Crim. P. 48(a).

* See also Levenson, Fed. Crim. Rules Handbook, Author’s Commentary on Rule 48 (2016 ed.) (“A district court has
jurisdiction to grant a government motion to vacate a judgment even after the defendant has completed his appeals.”).

> Rice, 617 F.3d at 804, 806.

6 Id. at 806.

7 Id, at 808.

8 Id. at 808-09.

° Id. (ciling United States v, Smith, 467 F.3d 785, 789 (D.C. Cir. 2006)).

"Id; see United States v. HSBC, 863 F.3d 125, 141 (2d Cir. 2017).
Case 1:93-cr-01043-RJD Document 99-3 Filed 10/03/19 Page 20 of 44 PagelD #: 196

Hon. Richard P. Donoghue May 17, 2018

collateral relief had been exhausted. Once the motion was made, the district court had the
authority to grant that motion pursuant to § 3231. The rule of finality that would otherwisc have
insulated Rice’s § 924(c) conviction and sentence did not interfere with an order vacating the
conviction because the United States Attorncy chose not to rely on it. That is precisely the
course we have asked you to choose here.

The D.C. Circuit decision in U.S. v. Smith, on which the Fourth Circuit relied, is to the
same effect. ‘That case involved a Rule 48 motion made long after the conviction had become
final, which was granted by the district court!’ For unusual procedural reasons that are not
relevant here, the defendant argued for the first time on appeal that the district court lacked the
power to vacate a conviction and sentence that had become final.'? Relying on the same
Supreme Court decisions cited by the Fourth Circuit in Rice, the D.C. Circuit rejected that
argument.'? The court explicitly stated that Rule 48 was a claims-processing rule only, and since
both sides had agreed to relief under that rule in the district court, the motion was properly
granted.

In short, you plainly have the authority to agrec to the relief we seek, and if you do Judge
Dearie will just as plainly have the authority to grant it and to resentence Haynes on the
remaining counts,

dD. Clemency

The foregoing authorities refute the contention that the only avenue of relief for Haynes
is clemency. In any event, no one who knows anything about the clemency process can seriously
assert that it is realistically available to Haynes.'” That would be true even if Barack Obama
were still our President. The pardon process under him was overwhelmed by applications from
drug trafficking offenders, and most of the small percentage of applicants who received
clemency had committed a drug trafficking offense.'® Though a small number defendants with

—§ 994(c) convictions obtained relief, their underlying offenses were drug trafficking offenses, not
robberies. In short, despite his indisputably excessive sentence, and the stark tact that the only

'! 467 F.3d at 788.
12 Id. at 787.

Id. at 788 (“The question here is simply whether jurisdiction under § 3231 is available if a Rule 48 motion is made after
sentencing and appeal. Though perhaps not obvious, the answer appears to be yes.”).

'* Td. at 789.

> Then-U.S. Attorney Loretta Lynch agreed with that assertion in U.S. v. Holloway, 68 F. Supp. 34 310 (E.D.N.Y. 2014).
indced, it caused her to reverse her initia! decision not to agrec 10 a vacatur of two of Holloway’s § 924(c) convictions.
She then agreed to preciseiy the relief we seek here.

16 United States Sentencing Commission, An Analysis of the Implementation of the 2014 Clemency initiative, 9 (September
2017), https://www.ussc.gov/research/research-reports/analysis-implementation-20 1 4-clemency-initiative. Though the
“DOJ ultimately did make recommendations to the President on over 4,400 petitions from offenders convicted of
offenses other than drug trafficking[,} [t}hose petitions remained pending, at the end of President Obama’s term in
office.” /d. at 10.
Case 1:93-cr-01043-RJD Document 99-3 Filed 10/03/19 Page 21 of 44 PagelD #: 197

Hon. Richard P. Donoghue May 17, 2018

reason it was imposed was Haynes exercised his right to trial, Haynes has no shot at clemency.
Your authority to reduce the onerous trial penally imposed on him is his only remaining hope.

hk. Recidivism

To the extent you may have concerns about recidivism, please bear in mind first that
Haynes had no criminal history prior to this arrest. Also, studies by the United States Sentencing
Commission have demonstrated that “[o]lder offenders |a]re substantially Icss likely than
younger offenders to recidivale following release.”!’ Given that Haynes is 50 years old, the
likelihood of him recidivating if released is not high. It can be diminished even further by a
careful planning of his return to the community with the assistance of the Probation Department.

In addition, increased education reduces recidivism across almost all categories of
offenders—*|e]very cducation group experienced a decline in rearrest rate as age increases.”
Ilaynes has received his high school! diploma, and he completed the Nurses’ Aide Certificate
Program offered by Murry Bergtraum High School. While incarcerated, Haynes has completed a
dozen education courses, logging hundreds of hours in them. Given his age, and his individual
progress while incarcerated, ]laynes is not likely to reoffend if released.

18

i Haynes ls Deserving of Mercy

Finally, as set forth in our letter to Mr. Capers, Haynes is deserving of mercy. He has had
only a mild disciplinary history in his 25 years in custody, and he has a substantial inmate
education transcript. Haynes has also developed a strong faith and spirituality, which he tries to
spread to others to encourage them to live positively, and he has the love and support of his
family, which is committed to helping him upon release.

G. Conclusion

When this firnr started the pro bone project that has resulted im this application, our teanr
received requests from hundreds of inmates serving excessive sentences due to stacked § 924(c)
counts. From that group, we carefully selected a small number of clients (only slightly more
than a dozen so far) who received fundamentally unjust prison terms, have demonstrated genuine
personal growth in prison, and have no chance of receiving clemency. The court in Holloway
anticipated that the power we ask you to exercise here would be used very sparingly, to remedy
only truly unjust scutences. This is such a case. Kevin Haynes committed these crimes when he

'? United States Sentencing Commission, The Effects of Aging on Recidivism Among Federal Offenders, 3 (December
2017), https://www.ussc.gov/research/research-reports/effects-aging-recidivism-among-federal-offenders [hereinafter
“Fffects of Aging on Recidivism” ]; sz¢ also United States Sentencing Commission, Recidivism Among Fe:eral
Offenders: A Comprehensive Overview 23 (March 2016), hips://www.ussc.gov/research/research-reports/recidivism -
among-tederal-offenders-comprehensive-overview [hereinafter “Recidivism Among Federal Offenders” j (*For each age
grouping [], the older the age group, the lower the rearrest rate.”); United States Sentencing Commission, 7he Past
Predicts the Future: Criminal History and Recidivism of Federal Offenders 2 (March 2017),
https:/Avww.ussc. gow/research/research-reports/criminal-history-and-recidivism-federal-offenders (“As noled in the
Recidivism Overview Report, recidivism correlates strongly with both criminal history and age at release.”).

 

Effects of Aging on Recidivism, supra note 17, at 24.
Case 1:93-cr-01043-RJD Document 99-3 Filed 10/03/19 Page 22 of 44 PagelD #: 198

Hon. Richard P. Donoghuc May 17, 2018

was only 23 years of age, and George H.W. Bush was our President. ‘(hough the amounts stolen
were relatively small, and, thank goodness, no one was physically injured, he was guilty of
scrious violent crimes and deserved to be punished. But even people who are actually guilty of
violent crimes can be subjected to injustice. Haynes has been punished orders of magnitude
more severely than the government thought was necessary when it offered him a plea bargain.
Please make the choice to allow Judge Dearie to give him back the next 16 years of his life.

As mentioned above, we would appreciate the opportunity to meet with you personally in
support of this request and to answer any questions you may have. We would also welcome a
conference with Judge Dearie, who we hope will be supportive of our application, if you believe
that might be useful. Finally, to the extent you harbor any doubts, we encourage you to writ in
[laynes himself to sec the man he has become over the past quarter-century. He is by no means
perfect, and he has naturally had moments of genuine frustration and despair as a result of his
bone-crushing sentence, but he is a living, breathing man with a loving family who has tried to
better himself, and he has succeeded. [He truly deserves the mercy we ask you to show.

Very Truly Yours,

LVL fSAT

David Sarratt

ce: Hon. Raymond J. Dearie
United States District Court
Eastern District of New York
225 Cadinan Plaza East
Brooklyn NY 11201
Case 1:93-cr-01043-RJD Document 99-3 Filed 10/03/19 Page 23 of 44 PagelD #: 199

EXHIBIT 3

 
C288 de BAE-EAC Toa BR PPM Bes FH BNE rHPo TARGef RH LEAP HH 3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

THE UNITED STATES OF AMERICA,
Plaintiff,
-against- . 93-cr-1043-RJD
KEVIN HAYNES,

Defendant.

 

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO
DISMISS COUNT 8 OF THE SUPERSEDING INDICTMENT
PURSUANT TO FEDERAL RULE OF CRIMINAL PROCEDURE 48
Cape dP GS-OABTA AR IP SHAE AGS-1 Rd OP OAI 9 PANG? OF 16 PARA #202

TABLE OF CONTENTS

Page
INTRODUCTION wc cecsseseseeeeeseenseecesscessaeeuaeeeseeeeeeeeeessecasseneassenseeseseeaeenuseeeeaeeeneegeeagenagees
I. FACTUAL BACKGROUND stetssssesssssssscccscreirncinncenestaetisicenstenatebasciusninniiiccsiccbateimrbieanmcleiuees 2
I]. PROCEDURAL POSTURE ooo. ceeccccccesneensseenseeeeseenstersueeeseaeeeenagenaqeeegeeetereeeasenaectretenueeneaes 3
A. The Court Has Jurisdiction under 18 U.S.C. § 3231 to Grant a
Motion to Dismiss Count 8 Pursuant to Fedcral Rule of Criminal
Procedure 48 upon the Government’s Consent ............:ccccecceeeeeeeeseseensuentreesueteesees 4
B. Rule 48 Has Been Used in Analogous Circumstances to Remedy
an Unjust Conviction or Sentence, as Matter of Prosecutorial
Discretion, Even after a Conviction is Final ............cccccccccccceessssccceseenereeeeeeseeeneneeeers 5

A. Recent Policy Changes Have Recognized the Inherent Unfairness
in § 924(c) Stacking and Eliminated the Practice Prospectively .......cccceseeeeeneees 9
B. Haynes Is Not a Likely Candidate for Clemency ..0........ecceeseeesseeeeneenenneeneerernters 10

C. Numerous Other Courts Have Granted the Relief Sought in This
Motion and Resentenced Defendants Serving Unreasonably Long
Sentences Resulting from Stacked § 924(c) Charges oo... cece eeeeseeeeeerenneerennes 11

EXHIBITS
Exhibit A — Letter to United States Attorney dated January 9, 20!7
Exhibit B — Letter to United States Attorney dated May 17, 2018

Exhibit C - Transcript from December 13, 2018 Status Conference
CASES GAM AR ED v PRRUtRehr sats FEROS AR Porte agen Has O

INTRODUCTION

Defendant Kevin Haynes (“Haynes”), by and through undersigned counscl, submits this
memorandum of law in support of his motion to dismiss Count 8 of the superseding indictment
in the above-captioned case pursuant to Federal Rule of Criminal Procedure 48 (“Rule 48”). For
the reasons set forth below, and in the letters previously submitted to the Court and the
government in this matter,’ Haynes respectfully requests that the Court issue an order (i) granting
leave of court for the government to consent to dismissal of Count 8 of the superseding
indictment and (ii) urging the government to exercise its discretion to do so in this case. Upon
the government’s consent, Haynes requests that the Court vacate his conviction under Count 8
and reduce his sentence to 318 months, resulting in his immediate release from prison with good
time credit.

As discussed at the December 13, 2018 status conference, there appears to be consensus
among the parties that the sentence Haynes received was excessive and unjust, but the
government has expressed reservations about whether there is a procedurally proper vehicle for

——pranting the -rclicf-we-seck.—As-Your-Honor-stated-at-the-conference, however, “if there-is-a
recognition that there’s a wrong here that should be corrected . . . [and] 1 have a feeling there’s
some sense that this sentence is wocfully excessive[,] then there’s got to be a way to resolve
it.... [I]f there’s injustice it has to be corrected.” Status Conf. Tr. at 10, {| 18-24 (Dec. 13,
2018) (Ex. C). The purpose of this motion is therefore to seek an order granting leave of court to

proceed under Ruie 48, thus confirming the government’s legal authority to agree to the relief

 

'The background and context for this application are set forth more fully in two prior
letters sent to the United States Attorney on January 9, 2017 and May 17, 2018, as well as one
letter filed with the Court on November 30, 2018. The letters to the United States Attorney are
attached hereto as Exhibits A & B. A copy of the transcript from the status conference before
Your Honor on December 13, 2018 is also attached as Exhibit C.
CASE ET HS OTHER PRGUMIREKE Soh THR LS Tage acpi pagenytae0?

Haynes requests. Haynes also secks the Court’s direct encouragement of the government to

exercise its discretion to move to dismiss Count 8 in this case.

Il. FACTUAL BACKGROUND

Kevin Haynes grew up in Brooklyn. He completed high school in 1987 and a Nurses’
Aide program in 1988. He was consistently and gainfully employed until 1992, when he lost his
job as a truck driver due to an accident. In 1993, Haynes was arrested for his participation in
four bank robberies in Queens. Nobody was injured during the robberies, and Haynes had no
criminal history prior to this arrest. A few weeks later, Haynes was indicted on six charges: one
conspiracy count, four counts of bank robbery, and a single count for violating 18 U.S.C.
§ 924(c). Ind., ECF No. 7. The indictment made clear that the government was aware that guns
were used in three of the four robberies, but charged only a single § 924(c) violation. Ind. at 2,
ECF No. 7.

A few weeks before trial was scheduled to begin, the government offered Haynes a plea

agreement that would require him to plead guilty to one bank robbery count and the sole § 924(c)

 

 

count. By the government’s estimation, the resulting guidelines range would be 33 to 41 months
for the robberies, followed by the mandatory consecutive five-year sentence under § 924(c).
Haynes declined the offer and decided instead to exercise luis constitutional right to a jury trial.
Days later, on December 29, 1993—two weeks before the trial began—the government
responded by superseding the indictment and adding two additional counts under § 924(c). Sup.
Ind., ECF No. 19. On the new charges alone, Haynes faced an additional 40 years in prison.

On January 21, 1994, the jury found Hayncs guilty on all counts. Cal. Entry, ECF No.
30. He was sentenced to a 558-month prison term—-!8 months to run concurrently on Counts

1-5 (the conspiracy count and the substantive bank robbery counts) plus 60 months, 240 months,

 
CASHsb PUSAN AGD PBGENAEPSO21 THREIOLRH HS Page Stpiépagarilita 204

and 240 months to run consecutively to the 18 months and to cach other on Counts 6, 7, and 8,
respectively (the three § 924(c) counts). J., ECF No. 53. His ultimate sentence was 457 months
longer than the top of the guidelines range recommended by the government in its pretrial plea
offer, and more than 86 percent of the sentence derived from the two § 924(c) counts that were
added in direct response to Haynes’s decision to go to trial. As of this filing, Haynes has served
over 304 months in prison, the equivalent (taking into account “good time” credits) of a 350-
month term. Had the government chosen to add only one stacked § 924(c) count as a penalty for
Haynes’s decision to go to trial instead of two, Haynes would have been released nearly three
years ago.

In stark contrast with the draconian sentence Haynes received stands the sentence
imposed on his co-defendant, Virgil Rivers—a man 20 years his senior with a significant
criminal history.’ Because Rivers pled guilty, he had to face only one § 924(c) count, and he

was sentenced to 10 years in prison, less than a quarter of the 46.5 years Haynes received.

Ii. PROCEDURAL POSTURE

No reasonable observer could argue that the sentence Haynes received was “sufficient,

but not greater than necessary” to achieve the purposes of punishment in our criminal justice

3

system.’ Mandated by operation of law due to the now impermissible practice of “stacking”

 

* At the time of the relevant offenses, Haynes had no criminal history, and Rivers had
four prior robbery convictions. See United States v. Rivers, 59 F.34 1126, 1127 (2d Cir. 1995).

> Pursuant to 18 U.S.C. § 3553, “The court shall impose a sentence sufficient, but not
greater than necessary, . . . (A) to reflect the seriousness of the offense, to promote respect for the
law, and to provide just punishment for the offense; (B) to afford adequate deterrence to criminal
conduct; (C) to protect the public from further crimes of the defendant; and (D) to provide the
defendant with needed educational or vocational training, medical care, or other correctional
treatment in the most effective manner.”
Case 5s ARH PEGE THe? Ba21 FEREOE HP Hage a? Ai eR EBA A Hag 05

§ 924(c) counts as punishment for the exercise of his right to trial, Haynes’s sentence, on its face,
is a miscarriage of justice. The government has not suggested otherwise.

As other courts have recognized, there is a procedural vehicle through which the Justice
Department and the courts together can ameliorate these patently unjust sentences. With leave of
court, the government can move under Rule 48 to dismiss Haynes’s final § 924(c) count, thus
allowing the Court to vacate his conviction on that count. The resulting sentence would still be
excessive; Haynes has already served an effective sentence far longer than three times the upper
end of the Guidelines range he would have faced had he pled guilty. But it would give back to
Haynes 15 years of his life, and he has prepared himself admirably to succeed upon his release.

A. The Court Has Jurisdiction under 18 U.S.C. § 3231 to Grant a Motion to Dismiss

Count 8 Pursuant to Federal Rule of Criminal Procedure 48 upon the
Government's Consent

Rule 48 of the Federal Rules of Criminal Procedure provides that “[t]he government may,
with leave of court, dismiss an indictment, information, or complaint.” Fed. R. Crim. P. 48.

Unlike other sections of the rules, it sets forth no temporal limitations on the government’s

 

 

exercise of that discretion or on the Court’s authority to grant leave for the government to do so.
The text of the rule contains no procedural landmarks beyond which the government’s discretion
ceases to exist, such as post-conviction or exhaustion of appeals. A plain reading of the rule thus
confers upon the government the necessary authority to dismiss the third § 924(c) count against
Haynes, with Icave of court, irrespective of the case’s procedural posture.

It is likewise clear that the district court retains the necessary jurisdiction to hear and
decide such a motion. Pursuant to 18 U.S.C. § 3231’s general grant of jurisdiction over “all
offenses against the laws of the United States,” the sentencing court retains some measure of

jurisdiction over a criminal prosecution even after conviction and appeal. See e.g., Rice v.
CASE ISG D PBR Beks EROS HP ARS Pothetpagen ag 06

Rivera, 617 F.3d 802, 809-811 (4th Cir. 2010), citing United States v. Smith, 467 F.3d 785, 788
(D.C. Cir. 2006) (“[D]istrict courts retain some reservoir of jurisdiction—distinct from the rules
of criminal procedure themselves-—to entertain motions after final judgment.”). Because this
Court sentenced Haynes to his original term of imprisonment, it also retains jurisdiction over
motions concerning Haynes’ case even after conviction and appeal. Thus, if the government
consents to dismissal under Rule 48, the Court would be fully empowered to—and indced
obligated to on this record——dismiss Count 8 and resentence Haynes to a more equitable term of
imprisonment. See Rinaldi v. United States, 434 U.S. 22, 30-32 (1977) (finding that the district
court abused its discretion in refusing to grant the government’s Rule 48(a) motion because the
decision to terminate the prosecution in that case was “motivated by considerations which cannot

999

fairly be characterized as ‘clearly contrary to manifest public interest.’”) (internal citations
omitted); United States v. HSBC Bank USA, N.A., 863 F.3d 125, 141 (2d Cir. 2017) (suggesting
that “‘any authority a court might have to deny a Rule 48(a) motion would be limited to cases in
which dismissal is ‘clearly contrary to manifest public interest.’”) (quoting Rinaldi); United
States v Manbeck, T44- F.2d 360; 372 (4th Cir- 1984) (fAy trial court’s discretion to deny the
goverument’s motion to dismiss an indictment is limited to situations where dismissal is ‘clearly

contrary to manifest public interest.’”) (quoting Rinaldi).

B. Rule 48 Has Been Used in Analogous Circumstances to Remedy an Unjust
Conviction or Sentence, as Matter of Prosecutorial Discretion, Even after a
Conviction is Final
United States Attorneys in other districts have already exercised their authcrity pursuant
to Rule 48 under directly analogous circumstances in order to remedy indefensibly long

sentences like the one Haynes is currently serving. In Rice v. Rivera, 617 F.3d 802 (4th Cir.

2010), Petitioner Rice filed a habeas petition under 28 U.S.C. § 2241 attacking the validity of his
Cas 84-1 DRS R Rae 1 FHA BEARS TAQ Al Ast ieee yt 5807

conviction following the Supreme Court’s decision in Bailey v. United States, 516 U.S. 137
(1995), which narrowed the meaning of “use” of a firearm under 18 U.S.C. § 924(c). The United
States Attorney for the District of South Carolina initially agreed with Rice that the conviction
should be vacated (noting that the habeas motion had been properly brought), and separately
moved the Court, pursuant to Rule 48, to vacate Rice’s § 924(c) conviction. After the district
court denicd both motions, the government changed its position, asserting that there was no
jurisdictional basis for the habeas motion, but nonetheless did not seek to withdraw its Rule 48
motion. Although the Fourth Circuit held that the district court did not have jurisdiction to
entertain the habeas motion for technical reasons,’ it reversed the denial of the Rule 48 motion
and remanded for the motion to be granted. In doing so, the Fourth Circuit first held that the
district court had jurisdiction over the Rule 48 motion pursuant to 18 U.S.C. § 3231. It then went
on to specify that such jurisdiction remains with the district court even after conviction and
appeal, holding that “[a]lthough the federal courts have rarely been asked to confront the issue,
we are constrained to agree that some measure of jurisdiction over a criminal prosecution
“renrains with w sentencing court ever after conviction and appeal Rice; 617 F.3d at 807-09.

The Rice court next addressed the precise issue the governmeni has raised here, namely,
whether Rule 48 is an appropriate vehicle for dismissal after a conviction and unsuccessful direct
appeal. Applying the rubric established by a scries of Supreme Court cases, the court held that
Rule 48 is a “claims-processing” rule, not a jurisdictional one, and thus any limitations on its
applicability in the post-conviction setting would have to be raised by the partics. Because

neither party challenged thc use of the Rule, there was no basis for determining that :t was an

 

‘ Namely, the Fourth Circuit noted that a § 2241 habeas motion was only available if a
§ 2255 motion proved inadequate or ineffective to test the legality of detention, which Rice had
not established. Rice, 617 F.3d at 807-08.
C888 EGGS DOR SR 1 NEE GPS FANGS AT Ly EUR 5h0°

inappropriate vehicle for the relicf sought, and the Fourth Circuit therefore held that the district
court had abused its discretion by not granting the government’s motion to dismiss the
conviction. /d. at 811-12.

The D.C. Circuit reached the same conclusion on these two main questions in United
States v. Smith, 467 F.3d 785, 789-90 (D.C. Cir. 2006), one of the cases on which the Fourth
Circuit relied in Rice. That case involved a Rule 48 motion presented long after a conviction had
become final, which was granted by the district court. For unusual procedural reasons that are
not relevant here,” the defendant appealed, and argued that the district court lacked the power to
vacate a conviction and sentence that had become final. Relying on the same Supreme Court
decisions cited by the Fourth Circuit in Rice, the D.C. Circuit rejected that argument and held
that, because Rule 48 was a claims-processing rule only, the agreement of both sides in the
district court was sufficient to waive any subsequent objections about the propriety of Rule 48 as
a vehicle for dismissal.° Smith, 467 F.3d at 787-89 (“The question here is'simply whether

jurisdiction under § 3231 is available if a Rule 48 motion is made after sentencing and appeal.

 

~ “Phouel perhaps not obvious, the answer appears to be yes."):

 

>In Smith, the defendant initially supported the government’s motion to dismiss one of
his § 924(c) counts pursuant to Rule 48, allowing the court to vacate his long-final, mandatory
30-year sentence under the statute. When his subsequent request for resentencing was denied,
however, he appealed on the theory that if his 30-year sentence were reinstated, it would allow
Smith to file a habeas petition, which would result in resentencing with thc benefit of subsequent
developments in the law.

° Even assuming Rule 48 contains any “implicit time limits on vacatur” or implicates
§ 3582 and the conditions for modifying a sentence under Rule 35, those limitations are not a bar
io relief here. Smith, 467 F.3d at 788. With regard to implicit limitations within Rule 48, any
such objections would be waivable invocations of a claims-processing rule. With regard te the
potentially non-waivable, jurisdictiona! implications of § 3582, the Smith court explicitly set out
an alternative proccdural path that “clearly [would] have bcen free of jurisdictional error,”
through Rule 33. Smith, 467 F.3d at 789. If the government prefers that an unopposed Rule 33
motion precede the Rule 48 motion for the avoidance of doubt about whether such a
jurisdictional hurdle exists, Haynes wil! promptly file such a motion.
CaResd:2HercPEI4A-RADD DosuMABhE8s31 FHiRsHI/RE/hS Page 36 of 46 Pagel #: 209

As the above cases demonstrate, there is ample precedent approving both the post-
conviction use of Rule 48 on consent of the parties and the jurisdictional authority of the courts
to hear and grant such a motion under § 3231.’ It is true that the cases do not all reach the
question of whether Rule 48 on its own would permit dismissal after a conviction is final if such
a motion were contested, and that some courts have noted the absence of any authority on that
point. But the available precedent uniformly acknowleges that if the parties agree to seek the
dismissal of a final conviction under Rule 48, the district court is empowered to grant that relief,
and that decision will not be disturbed on appeal. Accordingly, there is no question that the
government is fully empowered to do the right thing here—just as it was when it did the right
thing with respect to the other deserving defendants in the cases cited above and in our letters to
the government—and by doing so permit the court to bring a measure of justice to Kevin

Haynes.

ILI. DISCUSSION

The practice of “stacking” § 924(c) charges has received virtually unanimous

 

condemnation for many years. Finally, just last month, Congress passed and the President

signed the First Step Act, which climinales the practice of slacking altogether, after the

 

? See also United States v. Clark, 816 F.3d 350, 353 (Sth Cir. 2016) (in which the Fifth
Circuit noted that the district court had dismissed a final conviction under § 924(c) pursuant to
the government’s Rule 48 motion, based both on the shift in the legal framework surrounding the
language of § 924(c) post Bailey and on the government’s acknowledgement that the defendant’s
sentence under the other four counts more than adequately punished him for his crimes.)

* See Rice, 617 F.3d at 810 (“[W]e need not resolve whether Rule 48 contains some
limitations that could preclude its use in thfe post-conviction] context”); Smith, 467 F.3d at 789
(declining to reach “the non-jurisdictiona! question of whether Rule 48 aione can properly be
used to vacate a final conviction”); but see Korematsu v. United States, 584 F. Supp. 1406, 1411
(N.D. Cal. 1984) (‘The court finds no authority for the proposition that a Rule 48(a) motion may
be made long after the prosecution has come to rest”); Hirabayashi v. United States, 828 F.2d
591, 607 (9th Cir. 1987) (“There is no precedent for applying Rule 48 to vacate a conviction
after the trial and appellate proceedings have ended”).
Cassa: PSSIcPEIbaRABD DOGHNREh PROS: AHR RAS Page 44 ef 446 PagalD #: 210

Sentencing Commission, the Judicial Conference of the United States, the President of the
United States, and Senate leaders on both sides of the aisle repeatedly urged the amendment of
the statute to prevent the grossly disproportionate sentences it was producing. The courts, too,
have long recognized the injustice in stacked § 924(c) sentences, and have taken steps in
response to motions like the one presently before this Court to rectify the truly excessive prison

terms the practice produced.

A. Recent Policy Changes Have Recognized the Inherent Unfairness in § 924(c)
Stacking and Eliminated the Practice Prospectively

On December 2), 2018, the President signed into law the First Step Act, a senate-initiated
criminal justice reform effort that, among other things, finally eradicated the “stacking”
issue that plagued the enforcement of § 924(c). Specifically, Section 403 of the Act modified the
language of § 924(c) by striking “second or subsequent conviction under this subsection” and
replacing it with “violation of this subsection that occurs after a prior conviction under this
subsection has become final.” §. Con. Res. 756, 115" Cong. § 403 (2018) (enacted).? As

revised, multiple convictions under § 924(c) cannot be obtained in the same _case_as they were

 

 

with Haynes, so the vastly exaggerated mandatory minimums associated with a “sccond or
successive” conviction will be triggered only by a truly “subsequent” conviciion. Unlike other
elements of the First Step Act, however, the revisions to § 924(c) are not retroactive. Section
403(b) of the Act—titled “Applicability to Pending Cases”—states that “[t]his section, and the
amendments made by this section, shall apply to any offense that was committed before the date
of enactment of this Act, if a sentence for the offense had not been imposed as of such date of

enactment.” /d. § 403(b).

 

° Notably, the fact that this change was titled a “Clarification of Section 924(c)” suggests
that, even as originally written, § 924(c) was intended to be a truly recidivist statute.
Caste: PSPEIOARRBD OSGLTREAOSO% THRUIARYAD Rage 9 ef 46 Pageib est

Because Haynes was sentenced under § 924(c) more than 25 years ago, the First Step Act
does not empower the Court, on its own or solely on the motion of Haynes himself, to alter his
sentence. But it could not be clearer that Haynes suffered precisely the same injustice that
Congress and the President made sure could no longer occur in future cases, and that the
government and the Court retain the authority under Rule 48 and 18 U.S.C. § 3231 to diminish

that injustice in this case.

B. Haynes Js Not a Likely Candidate for Clemency

 

Both in response to the initial letter sent on behalf of Haynes and during the most recent
status conference before the Court, the government argued that there was no need for judicial
intervention because Haynes could simply apply for clemency. Specifically, the government
stated that “Mr. Haynes is free to make a request to the executive for [ ] clemency, but that is
power that is committed structurally to the President and not to the United States Attorneys.”
Ex. C, at 11, {J 2-5.

That suggestion, however, both ignores the Executive’s general criteria for successful

 

 

 

 

clemency petitions, and misses the point. As an initial matter, by virtue of the multipie § 924(c)

 

convictions that underlic these inequitable sentences, Haynes, and others like him, would

certainly be disqualified as candidates for pardon or commutation.'° That stark reality no doubt

 

In United States v. Holloway, 68 F. Supp. 3d 310 GE.D.N.Y. 2014), discussed in
Section H.C, Francois Holloway engaged in very similar criminal conduct, resulting in multiple
convictious under § 924(c). The United States Attorney at the time, Loretta Lynch, initially
dcciined the court’s request to vacate one or more of Holloway’s § 924(c) convictions, indicating
that Holloway could petition for clemency. The court in that case pointed out that (even in that
administration, which adopted a far morc liberal use of the clemency power) the DOJ’s own
criteria likely eliminated that potential avenue for relief. United States Attorney Lynch later
withdraw her objection and agreed to vacate two of Holloway’s § 924(c) counts.
CAKE PSSAPLIAERGD OOGHEMEHPSOS TRL TYOHAS Rage $8 of té Page # ssl?

accounted for the Court’s “profound disappoint{ment]” at the government’s assertion that
presidential clemency was the proper avenue for relief in this case. Ex. C, at 11, 4[{[ 6-22.

But even if clemency were an option, it would be a track for seeking out mercy outside of
the criminal justice system; the existence of that potential mechanism for extra-judicial relief
does not imply or suggest in any way that there should be no mechanism for correcting an
injustice within the criminal justice system itself. And where a procedural vehicle for seeking
relief exists, as multiple Circuits have agreed Rule 48 quite explicitly does here, criminal
defendants should be entitled to avail themselves of that path, and the government should
faithfully exercise its prosecutorial discretion to achieve the interests of justice, regardless of the
possibility (even if it cxisted) of seeking relief through other channels.

The government is not divested of its opportunity to do justice under Rulc 48 when a
conviction becomes final. The request we make here is that the government independently
evaluate Haynes’ situation today—in light the crimes he committed, the amount of time he has
already served for those crimes, and the man he has become more than a quarter century later—

~and exercise its discretion to reniedy a clearly unjust situation:

- Numerous Other Courts Have Granted the Relief Sought in This Motion and

Resentenced Defendants Serving Unreasonably Long Sentences Resulting from
Stacked § 924(c) Charges

A large and growing number of United States Attorneys and courts have worked together
in other cases to correct unfair sentences based on stacked § 924(c) counts like the one Haynes is
serving. The first instance was in this district in United States v. Holloway, 68 F. Supp. 3d 310

(E.D.N.Y. 2014). Holloway was convicted in 1995 on three carjacking and three § 924(c)

 

counts—atier rejecting a plea ofter that would have resulted in the dismissal of two of those

counts—and was sentenced after trial to 57 years and 7 months. The stacked § 924(c) charges

11
CaSScb-9 29S OAH RABD DaGUtRehPBs21 Atrios Page 44 e464 Pagelb #: 843

accounted for 45 years of his sentence. In 2012, Holloway filed a pro se motion to reopen his 28
U.S.C. § 2255 proceeding. The sentencing judge in that case recognized the need for relief, and
therefore issued an order “request[ing] that the United States Attorney consider exercising her
discretion to agree to an order vacating two or more of Holloway’s 18 U.S.C. § 924(c)
convictions.” Holloway, 68 F. Supp. 3d at 314. The government, as here, initially declined to
exercise its discretion to allow for resentencing on the grounds that executive clemency was the
proper vehicle for seeking such relief. After the court pointed out in a subsequent written order
that the DOJ criteria for clemency would almost certainly disqualify a defendant like Holloway,
however, the government reconsidered, withdrew its objection, and agreed to vacate two of
Holloway’s § 924(c) counts. Holloway, 68 F. Supp. 3d at 315-17.

Following that decision, a number of other courts and United States Attorneys across the
country have followed suit. The Holloway case came to stand for a simple proposition: Even
when there is no technical defect in the conviction that has mandated an unjust sentence, a
United States Attorney “can do justice by the simple act of going back into court and agreeing

2

——that-justice-should-be-done-

 

~td-at 344. _In-the Fastern District-of Pennsylvania, for example,
Judge Jan DuBois relied on Holloway in asking the United States Attorney in Philadelphia to
agree to withdraw the “851 enhancement” that mandated a life sentence in United States v.
Trader, No. 04-680-06, 2015 WL4941820, at *47 (E.D. Pa. Aug. 19, 2015). In the Eastern
District of Oklahoma, Judge Frank Seay—who had imposed a mandatory life sentence on
defendant Rivera in United States v. Rivera, Nos. 83-00096-01-CR & 83-90138-02-CR (E.D.
Okla. Sept. 15, 2015) pursuant to 21 U.S.C. § 848(b)—was able to resentence the defendant
when the United States Attorney in that district agreed to vacate that mandatory sentence, relying

expressly on Holloway in his papers. And in 2016, Judge Graham Mullen in the Western

 
Cased :23¢1-P.b04aRRABD DogummatOSes, FiedtA/Raa4S Page 38 ef 44 PagelD #214

District of North Carolina issued an order directing the government to respond to a “Holloway
request” in United States v. Tate, No. 3:94-CR-147-GCM-2, Order, ECF No. 149 (W.D.N.C.
Apr. 4, 2016). Tom Aaron Tate, who was sentenced in 1995 to a 960-month prison term based
on a mandatory 780-month sentence for stacked § 924(c) convictions, filed a pro se application
secking relief based on the Holloway case. The government consented to vacating the stacked
convictions, and Judge Mullen resentenced Tate to a term of 188 months. See also United States
v. Williams et al., No. 6:12-cr-00008-DLC-1, J., ECF No. 264 (D. Mont. Feb. 1, 2013)
(dismissing three out of four § 924(c) counts on consent of the government); United States v.
Canfield et al., No. 1:03-cr-00074-SPW-2, Am. J., ECF No. 277 (D. Mont. Oct. 27, 2010)
(dismissing all but two counts of conviction, including seven stacked § 924(c) counts, on motion
of the government).

One common thread in nearly all of these cases is that, although the government
ultimately consented to the relief sought, the judges played a critical role in persuading the

government to do so by unambiguously opining on the importance of this type of ex-post review

 

_of patently exeessive sentences. In United States—v. Washington, No. 1:11-cr-00605-RIS-2,
Order, ECF No. 109 (S.D.N.Y. July 31, 2014), for example, Judge Richard Sullivan in the
Southern District of New York forcefully endorsed the approach taken in Holloway and asked
United States Attorney Prect Bharara to agrce to vacate a § 924(c) conviction.

The defendant in that case—Randy Washington, who was charged with a varicty of
robbery, narcotics, and fircarm offeiises—rejected the government’s 10-year plea offer, was
found guilty on all counts at trial, and faced a mandatory minimum sentence of 52 years in prison
due, in large part, to stacked § 924(c} convictions. Though Judge Sullivan denied Washington’s

direct legal challenges to his convictions, he acknowledged the pervasive problem of utilizing
g g ; g p p g
Cased :PS8ecAb06aRIBD Docent, Filed 59/09/48 Page 36 of 44 Pagalb#i:sel5

harsh mandatory minimum sentences as trial penalties, writing “a serious question posed by the
facts of this case—and perhaps the elephant in the room—is the fairness of the fifty-two years
mandatory minimum sentence that Defendant is facing because he opted to forego a ten-year
plea offer and go to trial.” /d., Order, ECF No. 109. Judge Sullivan went on to write that “[n]ot
all that is constitutional is just and it is difficult to see how a forty-two year trial penalty for a
twenty seven year old defendant who is not alleged to have fired a weapon, much less kill
anyonc, could be ‘the right thing’-—no matter how that vaguc term is defined.” /d. He
concluded by observing that “the Court is left with the definite impression that a fifty-two year
sentence is unnecessary and unjust. Nevertheless in this regard, the Court is powerless to do
more than admonish, and can merely ask that the prosecutors involved in this case—at all
levels—consider whether this is a sentence and an exercise of prosecutorial discretion
worthy of the public’s trust and confidence.” /d. (emphasis added).

That is precisely the question posed by this motion, and that Haynes respectfully asks the
Court to put to the government. In Washington, the United States Attorney listened, and, on

Pp ecembert8,2014, moved-to-dismiss-one-of the §-924(c)-counts.—/d.,-Nolle Prosequi, ECF No,__

129. As Judge Sullivan’s request itself makes clear, the government retains the prosecutorial
discretion to do justice here, and has the obligation to exercise that discretion in a way that is
“worthy of the public’s trust and confidence.” J/d., Order, ECF No. 109. Haynes makes this

motion relying on the government to do justice in his case as well.!!

 

'' If the government has concerns regarding Haynes’s pending second or successive
§2255 petition pursuant to Johnson y. United States, 135 S. Ct. 2551 (2015) and its progeny,
Haynes would agree to withdraw his pending motion upon the government’s agreement to
support the relief sought in this motion.

14
Cased PSSCRbPdaPRab FOGHIMT AS, Hie T7498 Bage 1? of f4 PagalbFst16

CONCLUSION

Kevin Haynes was 23 when he was incarcerated. He had no criminal history and has
already served over 25 years in prison, more than half his life, on this case. But he is still very
much still alive, and has put his time to the best possible use, turning himself and his life around.
It is too late to correct the injustice of his excessive sentence but it is not too Jate to diminish it.
Rule 48 provides clear legal authority for the government and the Court, together, to grant the
that relief here.

Although the path of justice is not always clear, it is brightly illuminated in this case.
The government has voiced a concern about other former defendants seeking similar relief, but
we respectfully submit that is not a legitimate concern for two reasons. First, and most
important, there is no such thing as too much justice. Indeed, having becn informed by Congress
that it never intended the odious use of § 924(c) charges that led to Haynes’s outrageous sentence
in the first place, the government should be eager, not reluctant, to listen to applications for relief
like the one made here. Second, it is true that acknowledging and exercising the discretion that

—_——Rule-48-confers-even-after-convictions-haveong-become—final_may.indeed_require_the United
States Attorney to decide closer cases than this one in the future. But the mere fact that there
might be hard cases has never been a good reason not to get the easy ones right, and this is an

casy Case.

No one can reasonably defend what happened to Haynes in this case simply because he
exercised a right the Sixth Amendment guaranteed him. As noted above, Congress has now
clearly established that it never intended tc permit the type of punishment Haynes received for
exercising that right. Moreover, the text of Ruic 48 and the cases construing that rule have made

it clear that United States Attorneys and sentencing courts have the power to grant the relicf we

15
CASK d-Pa SP LIKRRARD CSGHONTEN AES, TARUOZAS Page 48 ot 16 Pagal A al”

seek here. We therefore respectfully ask the Court to grant the government leave of court to
move to dismiss Count 8, and to urge the government to do so, in order that an important, if

belated, measure of justice can be brought to bear on the sentence in this case.

Dated: New York, New York
January 7, 2019

Respectfully submitted,
DEBEVOISE & PLIMPTON LLP
By: _/s/ David Sarratt

David Sarratt (dsarratt@debevoise.com)
Marisa R. Taney (mrtanev@debevoise.com)

919 Third Avenue

New York, New York 10022
Tel #: (212) 909-6000

Fax #: (212) 909-6836

Attorneys for Kevin Haynes

 

16
Case 1:93-cr-01043-RJD Document 99-3 Filed 10/03/19 Page 42 of 44 PagelD #: 218

EXHIBIT 4

 
Case 1:93-cr-01043-RJD Document 99-3 Filed 10/03/19 Page 43 of 44 PagelD #: 219

USP Pollock August [# 2019
1000 Airbase Road,
Pollock, LA 71467

Kevin Haynes (Reg. No. 43015-053) Release Plan

If released, I plan to live with (who, where):

ot has Fecenidy pas ! 144 LECL o£ YA
tb WwoP He tL) “heal Lf hate BS tH Be tn UHL Hoe LA?

 
 

 
 

 

 

 

 

 

 

 

 

 

 

 

15 BDohEL ope Sen aitY £

 

 

 

 

 
Case 1:93-cr-01043-RJD Document 99-3 Filed 10/03/19 Page 44 of 44 PagelD #: 220

For community support, I plan to (family nearby, community engagement):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other aspects of my release plan 2 applicable) include:

Lhave , ome dt¥ get Mar tied And.

Loed Shlad Z

were

 
   

 

 

 

 

 

 

 

 

 

 
